Citation Nr: 9915379	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  96-16 155	)	DATE               
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for posttraumatic stress 
disorder (PTSD)

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  Subsequently the jurisdiction of the case was 
transferred to the St. Petersburg, Florida RO. That is now 
the certifying RO. 

Entitlement to service connection for a back disorder was 
denied by the Board in October 1994. That Board decision 
represents the last final decision on that issue. 38 U.S.C.A. 
§ 7104; Evans v. Brown, 9 Vet. App. 273 (1996).

The RO had denied the appellant's most recent attempt to 
reopen his claim on the basis that he has failed to submit 
new and material evidence of service connection for a back 
disorder.

The issue of service connection for PTSD, is considered to be 
reopened, and will be discussed in the Remand section which 
follows the Order section below.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied by the 
Board by means of a decision rendered in October 1994.

2.  The evidence received subsequent to October 1994, with 
regard to the veteran's claim for service connection for a 
back disorder, is cumulative or redundant. 


CONCLUSION OF LAW

The Board's October 1994 decision, wherein service connection 
for a back disorder was denied, is final; new evidence not 
having been submitted, the claim for service connection for a 
back disorder is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp 1999); 38 C.F.R. § 3.156; Hodge v. West, 
155 F. 3d 1356 (Fed Cir. 1998); Vargas-Gonzales v. West, No. 
96-536 (U.S. Vet. App. Apr. 12, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board decisions are final with the exception that a claim may 
be reopened by submission of new and material evidence. 38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.156 (1998); see also, Hodge v. West, 155 F. 3d 1356 (Fed 
Cir. 1998); Vargas-Gonzales v. West, No. 96-536 (U.S. Vet. 
App. Apr. 12, 1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156; Colvin v. Derwinski, 
1 Vet. App. 171 (1990).  See also Evans v. Brown, 9 Vet. 
App. 273, 284 (1996), wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1998); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has held that materiality contemplates evidence that 
"tend[s] to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim."  Evans, 9 Vet. App. at 284 
(1996).  In addition, see Elkins v. West, 12 Vet. App. 209 
(1999) (en banc), and Winters v. West, 12 Vet. App. 203 
(1999) (en banc), wherein the Court held that a three-step 
analysis is necessary, in that it must first be determined if 
there is new and material evidence to reopen a claim; if 
there is such evidence, the claim is reopened and the Board 
must then determine if the claim is well grounded, based upon 
all the evidence of record.  If the Board finds, in such 
circumstances, that the claim is well grounded, it must then 
be reviewed on its merits, which requires consideration of 
all of the evidence, both old and new.  See also Evans, 9 
Vet. App. at 283 (1996), and Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In the instant case, service connection was denied for a back 
disorder in an October 1994 Board decision.  The Board 
determined that there was no record of any chronic back 
disorder in service. This is the last final denial on any 
basis.  38 U.S.C.A. § 7104.  

In making that decision, the Board considered the evidence 
then of record which included the appellant's service medical 
records noting two complaints of back pain in service, which 
were acute and transitory in nature and resolved with 
treatment.  The Board also noted that the veteran first 
exhibited symptoms of a chronic back disorder in October 
1972, almost 4 years after service.  This was determined to 
be a developmental defect and not an injury or disease under 
the law. In addition the claims folder contained evidence of 
treatment for a back disorder from the 1970s to the mid 
1980s.  This back disorder apparently was the result of back 
injuries suffered on his job and not related to service.

In December 1994, appellant attempted to reopen his claim for 
a back disorder.  A rating decision in January 1995 found 
that no new and material evidence to reopen the claim had 
been submitted.

Post service medical records note complaints and treatment 
for a back disorder, and other unrelated disorders.  There is 
no medical evidence or opinion that any current back disorder 
is related to the veteran's period of service.

In an April 1996 hearing at the RO, the appellant testified 
that the back problem could have started in Vietnam, but he 
was not sure.  It however definitely became a problem in 
Korea.  He was treated twice for complaints of back pain, but 
his separation examination was normal.  After service, and at 
the present time, his back continued to bother him but he did 
not receive medical treatment, or take any medication. He 
could identify no trauma to the back. He finally saw a doctor 
while he was a fire fighter. He retired from the fire 
department due to repeated injuries to his shoulder.  He 
claimed the disability retirement was based only on his 
shoulder disorder, and not his back.

The evidence received subsequent to October 1994 consists 
primarily of the veteran's testimony and copies of service, 
VA, and medical records.  These do not contain a competent 
expert connecting current back pathology, if any, with any 
in-service treatment, or complaint. The appellant is not 
qualified to make that medical connection. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). This evidence, while "new" 
in the sense that it had not previously been associated with 
the veteran's claims folder, is, for the most part, not "new" 
as that term was defined by the Court in Colvin, supra, or 
the regulation.  That is, this evidence is cumulative or 
redundant, and it does not provide new information.  Although 
the evidence was not previously of record, it is cumulative 
in nature and the content is consistent with information 
already considered in the prior denial of benefits.  Thus, 
the evidence submitted since the last final denial can not be 
said to be new, and the claim is not reopened.  38 U.S.C.A. 
§§  5108 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.104, 3.156 
(1998).  Where the evidence is not new, the question of 
materiality need not be reached.  Vargas-Gonzales, supra.


ORDER

New evidence has not been received to reopen a claim of 
entitlement to service connection for a back disorder, and 
the benefits sought with regard to that claim remain denied.


REMAND

At the outset, it is noted that service connection for PTSD 
was denied in the October 1994 Board decision on the basis 
that there was no competent diagnosis of the disorder.  In 
association with the application to reopen the claim as to 
this issue, the appellant submitted information from a Vet 
Center containing a diagnosis of PTSD.  Additionally, there 
are some VA medical records containing this diagnosis.  It is 
unclear, as this claim has been passed between two RO's 
exactly what standard was applied for adjudication.  The 
statement of the case appears to have concluded that new and 
material evidence was submitted as de novo adjudication was 
conducted.  The Board agrees with that approach, and has 
recharacterized the issue as one of primary service 
connection as set forth on the title page.  With that in 
mind, additional development is now indicated as set forth 
below.

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  The Court has 
held that the duty to assist also includes providing a 
thorough and contemporaneous medical examination, which takes 
into account prior medical evaluations and treatment.  Green 
v. Derwinski, 1 Vet.App. 121 (1991).  The Court has also held 
that when the Board concludes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination. Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  This duty to assist also involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet.App. 461 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).

While this case was undergoing development, the Court entered 
a decision in the case of Cohen v. Brown, 10 Vet. App. 128 
(1997).  The holding in this case, and the VA's use of the 
4th edition of the Diagnostic and Statistic Manual (DSM IV) 
require additional development and initial consideration by 
the RO.

In an RO hearing in April 1996, the veteran's representative 
submitted a second letter from Mr. Murray, reiterating the 
diagnosis of PTSD, and attempting to establish several 
stressors based on the veteran's Vietnam service. The veteran 
testified to being in several mortar attacks and was fired 
upon by snipers.  He recounted the death of a buddy 
identified as [redacted], and noted talking to the 
deceased's mother 2 1/2 years ago.  She had told him that the 
deceased had accidentally killed himself with a live grenade.  
The veteran did not actually witness the explosion and the 
soldier's death, he saw the aftermath of the incident. The 
deceased's mother told him that he had been playing around 
with a hand grenade, when it exploded killing him.

The veteran further testified that he began going to the Vet 
Center in 1991, and was first diagnosed with PTSD at that 
time. He noted that he had not received a diagnosis of PTSD 
from a doctor, only from his Vet Center counselors.  He began 
seeing Mr. Murray about two years ago. He admitted that he 
could not remember much of what occurred in Vietnam, but 
was," able to put pieces of the puzzle together," by 
getting military records, counseling, and contacting people 
like his deceased buddy's mother.  He has contended that he 
has traumatic amnesia.

In September 1997, the RO received July 1997 VA clinical 
records and a letter from a VA physician diagnosing the 
veteran with chronic and severe PTSD.  This was followed by a 
3rd letter from Mr. Murray in October 1997, recapping the 
veteran's history, and his diagnosis of PTSD. It also noted 
that the veteran's treatment included uncovering his memories 
of Vietnam by securing after action reports of his unit while 
in Vietnam.

The veteran was afforded a VA PTSD examination in September 
1998, and stated that he was put in the "super heavy 
artillery unit."  He stayed in one place about two months. 
"I know this from my records but I don't have any ideas 
about it, I have memory problems."  He reiterated this 
statement regarding his memory difficulties several times 
when questioned about specifics. Some of the information 
provided was from records he had reviewed.  He provided some 
specific information but most of the time stated that he 
could not remember what happened.

The examiner noted that the VA psychological testing in 1992 
indicated that the veteran did not meet the criteria for 
PTSD. While a VA examination in 1997 indicating that he did 
suffer from PTSD.  A 1998 VA examination resulted in a 
finding of dysthymia.  From a review of the record, the 
examiner affirmed the 1992 VA examination, and opined that 
the veteran did not meet the criteria for PTSD.  The 
diagnosis was dysthymia, mild to moderate, with a GAF of 60.  
Other VA records, as noted below, do contain a diagnosis of 
PTSD.

The veteran's representative submitted additional evidence in 
December 1998, in the form of a VA discharge summary, in 
which the examiner diagnosed the veteran with PTSD, and 
numerous secondary disorders.

The Board notes that there is conflicting VA Medical Center 
(VAMC) medical evidence in the claims file as to a current 
diagnosis of PTSD.  In addition there is conflicting 
information as to the stressors alleged by the veteran. While 
the veteran has made vague references to mortar attacks, and 
snipers, which cannot be verified, the death of his buddy was 
specific.  The Board notes that the Vietnam Veterans Memorial 
Directory of Names indicates that an [redacted]
was killed in Vietnam in October 1966 due to accidental self 
destruction, however, specifics about this incident was 
apparently gleaned from unit records, and an interview with 
the deceased's mother.  Verification of exposure to these 
stressors must be clarified.

The record also contains information indicating that the 
veteran worked for 15 years as a firefighter and retired due 
to physical disabilities.  Records pertaining to this medical 
retirement, as well as Social Security Administration or 
other disability retirement records need to be obtained for 
the file prior to this evaluation.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and VA adjudicators 
are not bound to accept a veteran's statements in this regard 
simply because treating medical providers have done so.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet. App. 614 (1992).  Although the RO made some efforts to 
obtain details about the veteran's military service, the 
Board concludes that in this case further efforts are 
warranted under the duty to assist. 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  

It may be possible that a veteran who did not have a combat 
MOS and did not receive combat awards or decorations 
nevertheless "engaged in combat with the enemy."  However, 
unless other service department evidence can be developed to 
show such engagement, the veteran must provide evidence to 
corroborate his testimony that the stressor he claims to have 
experienced in service actually did occur.  38 C.F.R. § 
3.304(f); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991); 
Zarycki v. Brown, 6 Vet. App. at 92, citing Manual M21-1, 
Part VI, para. 7.46(e).

In attempting to clarify or obtain this evidence, the RO 
should inform the veteran that his cooperation is essential 
to this task.  The Court has noted that in cases such as this 
one, "[t]he factual data required, i.e., names, dates and 
places, are straightforward facts and do not place an 
impossible and onerous task on [the veteran].  The duty to 
assist is not a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. at 
193.  If upon remand the RO is unsuccessful in developing 
evidence to show that the veteran engaged in combat with the 
enemy, or that he suffered the stressor of his buddy's death, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence. West v. Brown, 7 
Vet. App. 70, 78-79 (1994).  

As such, this case is REMANDED for the following actions:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of any 
health care providers who have treated 
him for his claimed PTSD, as well as his 
other disorders to the extent such 
records are not currently on file. After 
securing the necessary release, the RO 
should obtain these records. All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder. If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998) 

2. The RO should obtain and associate 
with the claims files any pertinent 
Social Security Administration 
determination which may have awarded SSA 
disability or other disability/retirement 
benefits.  It should also be determined 
if there are physical examinations or 
other medical records from his time as a 
firefighter that may be obtained.  His 
assistance in obtaining available records 
is to be requested as needed.  His 
assistance in obtaining any additional 
stressor specifics, and subsequent 
verification, as possible, is also 
indicated.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  Id.  Finally, the appellant is 
informed that he may submit additional 
evidence/argument as desired while the 
claim is undergoing REMAND development.

3. Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

4. Thereafter, but whether additional 
records are obtained or not, the 
appellant should be examined by a board 
of two (2) psychiatric specialists who 
have not previously examined or treated 
the veteran, to determine the diagnoses 
of all psychiatric disorders that are 
present. The entire claims folders 
should be reviewed by the examiner(s) 
prior to the examination(s), and a 
statement to that effect must be 
included in the examination report.  All 
indicated tests (including separate 
psychological tests) and studies should 
be performed, as indicated.  The RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.  
The examiners should integrate the 
previous psychiatric findings and 
diagnoses of current findings to obtain 
a true picture of the nature of the 
veteran's psychiatric status.

If the diagnosis of PTSD is deemed 
appropriate, the examiners are requested 
to express an opinion as to the 
following questions; 

(1) Were any of the alleged stressor, 
found to be established by the record, 
sufficient to produce PTSD?

(2) Is there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD?

5. Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Thereafter, the RO 
should readjudicate the appellant's 
claims. Consideration should be to 
afforded to all applicable laws, 
regulations, and diagnostic codes. 
Specific attention is directed to the 
examination reports. If they do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action. 
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991). 

Thereafter, to the extent benefits are not granted, the case 
should be returned to the Board for further appellate 
consideration, in accordance with appropriate appellate 
procedure.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
claim.  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

